Name: Commission Regulation (EEC) No 2861/92 of 30 September 1992 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 92 Official Journal of the European Communities No L 286/33 COMMISSION REGULATION (EEC) No 2861/92 of 30 September 1992 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1 734/92 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 2206/90(0 ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than thp guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1992/93 marketing year was fixed by Council Regulation (EEC) No 1751 /92 f); whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1752/92 (8) ; Whereas the abatement of the subsidy which arises from the system of maximum guaranteed quantities for the 1992/93 year, has been fixed by Commission Regulation (EEC) No 2512/92 0 ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (l0), as last amended by Regulation (EEC) No 1238/87 (M), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (l2) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1676/ 85 (13), as last amended by Regulation (EEC) No 2205/90 (M),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) apd 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; 0 OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 180, I. 7. 1992, p. 17. (3) OJ No L 342, 19. 12. 1985, p. 1 . (8) OJ No L 180, 1 . 7. 1992, p. 20. 0 OJ No L 250, 29. 8 . 1992, p. 15. ( ,0) OJ No L 219, 28 . 7. 1982, p . 36. (") OJ No L 117, 5. 5. 1987, p. 9 . H OJ No L 133, 21 . 5. 1986, p. 21 . H OJ No L 164, 24. 6 . 1985, p. 1 . H OJ No L 201 , 31 . 7. 1990, p. 9. (4) OJ No L 179, 30. 6. 1992, p. 120. O OJ No L 219, 28. 7. 1982, p. 1 . (*) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 180, 1 . 7. 1992, p. 18. No L 286/34 Official Journal of the European Communities 1 . 10 . 92 Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 169, 29. 6. 1991 , p. 29. 1 . 10 . 92 Official Journal of the European Communities No L 286/35 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Peas used :  in Spain 10,808 10,966 11,124 11,282 11,440 11,598 11,756  in Portugal 10,816 10,974 11,132 1U9Q 11,448 11,606 11,764  in antother Member State 10,876 11,034 11,192 11,350 11,508 ' 11,666 11,824 Field beans used :  in Spain 10,876 11,034 11,192 11350 11,508 1 1 ,666 11,824  in Portugal 10,816 10,974 11,132 11,290 11,448 11,606 11,764  in another Member State 10,876 11,034 11,192 11,350 11,508 11,666 11,824 Products used in animal feed : (ECU per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 A. Peas used :  in Spain 11,878 12,036 12,193 12,236 12,393 12,551 13,054  in Portugal 11,916 12,073 12,231 1 2,274 12,431 12,589 13,090  in another Member State 11,916 12,073 12,231 12,274 12,431 12,589 13,090 B. Field beans used :  in Spain 11,878 12,036 12,193 12,236 12,393 12,551 13,054  in Portugal 11,916 12,073 12,231 12,274 12,431 12,589 13,090  in another Member State 11,916 12,073 12,231 12,274 12,431 12,589 13,090 C. Sweet lupins harvested in Spain and used :  in Spain 14,979 14,979 14,979 14,825 14,825 14,825 15,286  in Portugal 15,029 15,029 15,029 14,876 14,876 14,876 15,334  in another Member State 15,029 15,029 15,029 14,876 14,876 14,876 15,334 D. Sweet lupins harvested in another Member State and used :  in Spain 14,979 14,979 14,979 14,825 14,825 14,825 15,286  in Portugal 15,029 15,029 1 5,029 14,876 14,876 14,876 15,334  in another Member State 15,029 15,029 15,029 14,876 14,876  14,876 15,334 No L 286/36 Official Journal of the European Communities 1 . 10. 92 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs) 528,10 535,77 543,44 551,11 558,79 566,46 574,13  Denmark (Dkr) 97,67 99,08 100,50 101,92 103,34 104,76 106,18  Federal Republic of Germany (DM) 25,60 25,98 26,35 26,72 27,09 27,46 27,84  Greece (Dr) 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 3 390,65 3 436,57  Spain (Pta) 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 1 798,85 1 823,21  France (FF) 85,87 87,12 88,37 89,62 90,86 92,11 93,36  Ireland ( £ Irl) 9,558 9,696 9,835 9,974 10,113 10,252 10,391  Italy (Lit) 19 045 19 330 19616 19 902 20 187 20 473 20 759  Netherlands (Fl) 28,85 29,27 29,69 30,11 30,53 30,94 31,36  Portugal (Esc) 2 243,79 2 276,39 2 308,99 2 341,58 2 374,18 2 406,78 2 439,37  United Kingdom ( £) 8,323 8,453 8,583 8,713 8,842 8,972 9,102 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 1 0,49,  Peas, and field beans used in Portugal (Esc): 12,38 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in : I  BLEU (Bfrs/Lfrs) 578,60 586,22 593,89 595,98 603,60 611,28 635,60  Denmark (Dkr) 107,00 108,41 109,83 110,22 111,63 113,05 117,55  Federal Republic of Germany (DM) 28,05 28,42 28,79 28,90 29,26 29,64 30,82  Greece (Dr) 3 463,31 3 508,95 3 554,87 3 567,36 3 613,00 3 658,92 3 804,53  Spain (Pta) 1 837,40 1 861,61 1 885,97 1 892,60 1 916,81 1 941,17 2 018,43  France (FF) 94,08 95,32 96,57 96,91 98,15 99,40 103,35  Ireland ( £ Irl) 10,471 10,609 10,748 10,786 10,924 11,063 11,503  Italy (Lit) 20 965 21 249 21 535 21 608 21 892 22 177 23 096  Netherlands (Fl) 31,61 32,02 32,44 32,56 32,97 33,39 34,72  Portugal (Esc) 2 458,35 2 490,74 2 523,34 2 532,21 2 564,60 2 597,20 2 700,56  United Kingdom ( £) 9,217 9,346 9,476 9,507 9,636 9,765 10,190 Amounts to be deducted in the case of use :  Spain (Pta) 5,86 5,71 5,86 5,86 5,86 5,86 5,55  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 10 . 92 Official Journal of the European Communities No L 286/37 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 9,23 0,00 0,00 19,56  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,71 0,00 0,00 3,62  Federal Republic of Germany \ \ (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,45 0,00 0,00 0,95  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 55,28 0,00 0,00 117,06  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 29,33 0,00 0,00 62,10  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,50 0,00 0,00 3,18  Ireland ,( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,167 0,000 0,000 0,354  Italy (Lit) 0 0 0 0 0 0 0 351 0 0 744  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,50 0,00 0,00 1,07  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 39,24 0,00 0,00 83,09  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,163 0,000 0,000 0,346 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs) 578,60 586,22 593,89 595,98 603,60 611,28 635,60  Denmark (Dkr) 107,00 108,41 109,83 1 10,22 111,63 113,05 117,55  Federal Republic of Germany (DM) 28,05 28,42 28,79 28,90 29,26 29,64 30,82  Greece (Dr) 3 463,31 3 508,95 3 554,87 3 567,36 3 613,00 3 658,92 3 804,53  Spain (Pta) 1 837,40 1 861,61 1 885,97 1 892,60 1 916,81 1 941,17 2 018,43  France (FF) 94,08 95,32 96,57 96,91 98,15 99,40 103,35  Ireland ( £ Irl) 10,471 10,609 10,748 10,786 10,924 11,063 11,503  Italy (Lit) 20 965 21 249 21 535 21 608 21 892 22 177 23 096  Netherlands (Fl) 31,61 32,02 32,44 32,56 32,97 33,39 34,72  Portugal (Esc) 2 458,35 2 490,74 2 523,34 2 532*21 2 564,60 2 597J.0 2 700,56  United Kingdom ( £) 9,217 9,346 9,476 9,507 9,636 9,765 10,190 Amounts to be deducted in the case of use : l  Spain (Pta) 5,86 5,71 5,86 5,86 5,86 5,86 5,55  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 286/38 Official Journal of the European Communities 1 . 10. 92 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 9,23 0,00 0,00 19,56  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,71 0,00 0,00 3,62  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,45 0,00 0,00 0,95  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 55,28 0,00 0,00 117,06  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 29,33 0,00 0,00 62,10  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,50 0,00 0,00 3,18  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,167 0,000 0,000 0,354  Italy (Lit) 0 0 0 0 0 0 0 351 0 0 744  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,50 0,00 0,00 1,07  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 39,24 0,00 0,00 83,09  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,163 0,000 0,000 0,346 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 6th period 3 Products harvested in : l I  BLEU (Bfrs/Lfrs) 729,75 729,75 729,75 722,32 722,32 722,32 744,56  Denmark (Dkr) 134,96 134,96 134,96 133,58 133,58 133,58 137,70  Federal Republic of Germany (DM) 35,38 35,38 35,38 35,02 35,02 35,02 36,10  Greece (Dr) 4 368,09 4 368,09 4 368,09 4 323,62 4 323,62 4 323,62 4 456,74  Spain (Pta) 2 317,41 2 317,41 2 317,41 2 293,82 2 293,82 2 293,82 2 364,44  France (FF) 118,66 118,66 118,66 117,46 117,46 117,46 121,07  Ireland ( £ Irl) 13,207 13,207 13,207 13,073 13,073 13,073 13,475  Italy (Lit) 26 617 26 617 26 617 26 334 26 334 26 334 27 180  Netherlands (Fl) 39,87 39,87 39,87 39,46 39,46 39,46 40,67  Portugal (Esc) 3 100,59 3 100,59 3 100,59 3 069,02 3 069,02 3 069,02 3 163,51  United Kingdom ( £) 11,797 11,797 11,797 11,666 11,666 11,666 12,059 Amounts to be deducted in the case of use in :  Spain (Pta) 7,71 7,71 7,71 7,86 7,86 7,86 7,40  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 10 . 92 Official Journal of the European Communities No L 286/39 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 6,72 0,00 0,00 14,22  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,24 0,00 0,00 2,63  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,33 0,00 0,00 0,69  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 40,20 0,00 0,00 85,13  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 21,33 0,00 0,00 45,17  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,09 0,00 0,00 2,31  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,122 0,000 0,000 0,257  Italy (Lit) 0 0 0 0 0 0 0 255 0 0 541  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,37 0,00 0,00 0,78  Portugal (Esc)  United Kingdom ( £) 0,00 0,000 0,00 0,000 0,00 0,000 0,00 0,000 0,00 0,000 0,00 0,000 0,00 0,000 28,54 0,119 0,00 0,000 0,00 0,000 60,43 0,252 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949